Title: To Alexander Hamilton from George Washington, 18 September 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Septr. 18th. 1790.
sir
Your letter dated the 3d. inst. inclosing a Copy of the instructions you have forwarded to Mr. Short, came to my hands by the mail of Wednesday.
The appointment of that gentleman to negotiate the Loans in Holland, and the Instructions you have given for his government, meet my approbation. The first as no inconvenience it is conceived will result from his absence from Paris, is a measure of œconomy; the latter, are full and cautionary; and under his agency will, it is to be hoped, be satisfactorily executed.
I am Sir   Your mo. Obt. & very hble Servt.
Go: Washington
